Citation Nr: 0900359	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  07-08 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date earlier than November 30, 
2004, for the award of a 10 percent rating for left ankle 
fracture.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1965 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2005 and December 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.

By the October 2005 rating decision, the RO awarded a rating 
of 10 percent (an increase from zero percent) for service-
connected left ankle fracture.  In November 2005, the veteran 
submitted a notice of disagreement with the effective date of 
the 10 percent rating, which was set as November 30, 2004.  
The RO treated the notice of disagreement as a claim for an 
earlier effective date.  Thereafter, in December 2005, the RO 
issued a separate rating decision wherein an earlier 
effective date for the 10 percent rating was denied.  The 
United States Court of Appeals for Veterans Claims has held 
that there is no such freestanding claim as a claim for an 
earlier effective date.  Rudd v. Nicholson, 20 Vet. App. 296 
(2006).  Although the RO adjudicated the issue as a new 
claim, a statement of the case was nevertheless properly 
issued in February 2007 and the veteran perfected an appeal.


FINDINGS OF FACT

1.  By an April 1971 rating decision, a 10 percent rating for 
left ankle fracture was reduced to a noncompensable level; 
the veteran did not appeal.

2.  No claim, formal or informal, for an increased rating for 
left ankle fracture was thereafter received until 
November 30, 2004; a 10 percent rating for left ankle 
fracture was not factually ascertainable until after November 
30, 2004.




CONCLUSION OF LAW

An effective date earlier than November 30, 2004, for the 
award of a 10 percent rating for left ankle fracture is not 
warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through an April 2005 notice letter, the 
RO notified the veteran and his representative of the 
information and evidence needed to substantiate the 
underlying claim for an increased rating.  By a March 2006 
notice letter, the RO provided the veteran with the general 
criteria for assigning disability ratings and effective 
dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  Although the complete notice was not provided until 
after the RO initially adjudicated the veteran's claim, the 
claim was properly re-adjudicated in February 2007, which 
followed the March 2006 notice letter.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the April 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
Consequently, a remand of the effective date issue for 
further notification of how to substantiate the claim is not 
necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  In this case, the outcome of the appeal 
turns on a determination as to the date that a claim for an 
increased rating was filed and whether a prior decision 
became final.  The outcome also turns on when the level of 
disability was factually ascertainable based on evidence that 
has already been associated with the claims file.  There is 
no need for further medical examination or opinion.  There is 
no suggestion that additional evidence, relevant to this 
matter, exists and can be procured.  No further development 
action is required.



II. Analysis

Generally, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.400 (2008).  
An exception to that rule provides that the effective date of 
an award of an increase shall be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date.  38 U.S.C.A. § 5110(b)(2), 38 C.F.R. 
§ 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125 
(1997).

By way of background, the veteran was awarded service 
connection for left ankle fracture by a May 1969 rating 
decision.  A 10 percent disability rating was initially 
assigned.  In April 1971, after a VA examination was 
conducted, the rating for the left ankle fracture was 
assigned as noncompensable (zero percent), effective from 
February 26, 1971.  The veteran was notified of the April 
1971 decision and notified of his appellate rights by a 
letter dated later in April 1971.  The veteran did not appeal 
the decision and it became final.

The veteran sought an increased rating for his service-
connected left ankle fracture on November 30, 2004.  The 
veteran was afforded a VA examination in connection with the 
claim in April 2005.  Based on the results of the 
examination, the RO awarded an increase to 10 percent for 
left ankle fracture.  As noted in the introduction, the 
effective for the 10 percent rating was set as November 30, 
2004.

The record shows that the veteran filed a claim for an 
increased rating that was received by the RO on November 30, 
2004.  Thus, the RO assigned the effective date for the award 
of the 10 percent rating for left ankle fracture as the date 
of receipt of claim.  There is no document of record that was 
received or dated earlier than November 30, 2004, that could 
be construed as a claim for an increased rating for left 
ankle fracture.  (Once a claim for compensation has been 
allowed or a claim for compensation disallowed for the reason 
that the service-connected disability is not compensable in 
degree, receipt of certain treatment records, or the date of 
VA or uniformed services outpatient or hospital examination 
will be accepted as the date or receipt of a claim; however, 
there is no indication that such records exist in the 
veteran's case, at least none before the November 2004 
effective date already assigned.  38 C.F.R. § 3.157 (2008).)  
Additionally, the veteran did not submit any documentation 
relating to compensation benefits after the April 1971 
decision until the claim was received on November 30, 2004.  
The veteran was therefore afforded the earliest possible 
effective date for the 10 percent rating unless it was 
factually ascertainable that an increase in disability had 
occurred within the year prior to the date of receipt of 
claim.  See 38 C.F.R. § 3.400(o)(2).

The April 2005 VA examination is the only medical evidence of 
record pertaining to the claim for an increased rating for 
left ankle fracture.  No medical evidence was received or 
dated between November 30, 2003 and November 30, 2004.  Thus, 
it was not factually ascertainable that the veteran's left 
ankle fracture had increased in disability within one year 
prior to November 30, 2004.  Accordingly, because November 
30, 2004 is the date of claim, the earliest possible 
effective date has been set for the 10 percent rating for 
left ankle fracture.  Consequently, an earlier effective date 
is not warranted and the appeal must be denied.

(The Board notes that the veteran generally asserts that his 
left ankle fracture should have been rated as 10 percent 
disabling since he was awarded service connection and there 
should not have been a period of evaluation at a 
noncompensable level.  The above determination is based on 
the law pertaining to effective dates for increased rating 
claims, which is what the veteran filed on November 30, 2004.  
Such claims, or the appeal of the assigned effective date, 
are not the appropriate avenue to attack a previously 
adjudicated issue.  Final decisions, such as the RO's April 
1971 assignment of a noncompensable rating for left ankle 
fracture, will be accepted as correct unless there is clear 
and unmistakable error (CUE).  See 38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105 (2008).  If the veteran believes 
that CUE was committed in the April 1971 decision, he should 
file a claim on that basis.)


ORDER

Entitlement to an effective date earlier than November 30, 
2004, for the award of a 10 percent rating for left ankle 
fracture, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


